OPINION OF THE COURT.
This is an action of ejectment where a bill has been filed to stay proceedings by injunction and quiet title on the ground that there was not adequate relief at law. The bill in chancery was continued at the last term with leave to amend. It is now insisted that the case at law shall be tried.
The plaintiff’s counsel at law contends that without notice from the complainant in equity they cannot be ruled to a trial.
THE COURT held, a notice was necessary, as the party could not know that the complainant in equity would not insist on a hearing; that until notice, the plaintiff at. law could not be expected to have his witnesses brought before the court.